RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Claims 14-16, 18-19 and 21-34 are pending in the application. Amendments to the claims filed on 12/23/2020 have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 18-19 objected to because of the following informalities:  the claims dependent claim 17 which is presently cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 contains the limitation “said hydrophilic shell surrounds said hydrophobic core region” which does not further limit claim 14 because it contains the limitations “hydrophobic core region” and “hydrophilic shell surrounding said hydrophobic core”.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
Claim 14-16, 18-19 and 21-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubertret et al. (U.S. App. Pub. No. 2004/003345).
Regarding claims 14 and 18, Dubertret et al. teaches water soluble metal and semiconductor nanoparticle complexes that is coated with a hydrophobic ligand, encapsulated in 
Regarding claim 15, the nanoparticles may include gold or magnetic particles (par. [0019] and [0020]).
Regarding claim 16, the nanoparticles may be selected from quantum dots. (par. [0021]).
Regarding claim 19, the hydrophobic ligand on the surface of the nanoparticles would mean that the particles are sterically stabilized. (par. [0032]-[0033]).
Regarding claims 21-22, the micelle can be functionalized by attaching to the hydrophilic moiety (i.e. the shell) and combining with a biological moiety (i.e. a targeting agent). (par. [0066]-0069]).
Regarding claim 23, the particles maybe in dried form (par. [0013]).
Regarding claim 24, the nanoparticles are present in an aqueous solution with no aggregation (i.e. non-flocculating). (par. [0104] and [0121]).
Regarding claims 25-26, the nanoparticles in the core may include metallic nanoparticles and luminescent semiconductor materials such as quantum dot materials including Fe (III),Cr (III), Cu(II) and In. (par. [0021]).
Regarding claims 27-29, the nanoparticeles of Dubertret et al. are used for in vivo and in vitro biological applications and may be used for drug delivery. (par. [0009] and [0091]).
Regarding claim 30-32 and 34, the Examiner is interpreting the limitation “embodied” as referring to the fact that the claimed component of the nanoparticle may act as a claimed therapeutic agent or that the therapeutic agent is contained within the claimed component. Since the particles of Dubertret et al. comprise metallic materials which may be used in imaging (par. [0009]) the metallic particles of Dubertret et al. would be described as therapeutic agents. Furthermore, a therapeutic agent may be contained within the hydrophobic core in the inner core with the metal particles. (par. [0091]).
Regarding claim 33, the shell may comprise an amphiphilic polymer. (par. [0036]).


Claim Rejections - 35 USC § 103
Claims 14-16, 18-19 and 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (U.S. App. Pub. No. 2002/0045045) in view of Johnson et al. (U.S. App. Pub. No. 2004/0091546).
Regarding claim 14, Adams et al. teaches surface modified semiconductive and metallic nanoparticles which are prepared by applying an amphiphilic dispersant to the surface of hydrophobic nanoparticles. (Abstract). Adams et al. teaches that the nanoparticles become water dispersible thereby indicating that the hydrophilic region of the amphiphilic dispersant is present on the outer region surrounding the hydrophobic particles as the hydrophobic region of the dispersant has affinity for the hydrophobic nanoparticles at the core region. (par. [0019]). The metallic nanoparticles are therefore encapsulated by the hydrophobic passivating layer. (par. [0019]). Adams et al. teaches that the hydrophobic metallic particles, prior to be coated with the amphiphilic dispersant (par. [0059]), may be present in the form of aggregates within each of the 

Adams et al. does not teach an encapsulated hydrophobic organic compound in combination with the metallic nanoparticles.
Johnson et al. teaches a process and apparatus for making nanoparticle compositions containing an amphipilic copolymer on the surface thereof using flash precipitation. (Abstract). Johnson et al. teaches that the nanoparticles may include pre-existing nanoparticles including metal nanoparticles that become surface modified by the amphiphilic copolymer during synthesis (par. [0079]) and further teaches the inclusion of additive target molecules which become coated or encapsulated within the amphiphilic copolymer and may include hydrophobic organic compounds that is substantially insoluble in the process solvent which is typically ethanol, a hydrophilic solvent. (par. [0059]-[0061]).
It would have been obvious to one of ordinary in the art to include a hydrophobic organic target molecule in the center of the coated particles of Adams et al.
One of ordinary skill in the art would have found it obvious to incorporate hydrophobic targeting molecules into the particles of Adams et al. in order to deliver compounds to targeted sites in vivo such as drugs, as disclosed in Johnson et al. (par. [0060])

Regarding claim 15, the nanoparticles may include gold or palladium. (par. [0066]).
Regarding claim 16, the nanoparticles may be quantum dots. (par. [0033]).
Regarding claim 18, the hydrophilic region of the dispersant surrounds the hydrophobic region and therefore also surrounds the core. (par. [0019]).
Regarding claims 19, with respect to the limitation “sterically stabilized”, the present application indicates that this refers to a process of building barriers between the nanoparticles and the dispersion. (Spec, page 10, lines 14-16). Since the amphilic dispersant provides a layered barrier between the nanoparticle core and the outside medium, the nanoparticles of Adams et al. would meet the limitation of “sterically stabilized”.
Regarding claim 20, the amphiphilic dispersant may be electrostatically adsorbed onto the nanoparticle surface (par. [0029]), thereby meeting the limitation of “electrostatically stabilized”.
Regarding claims 21-22, the nanoparticles can interact and bind to biological target molecules. (par. [0113]).
Regarding claim 23, the nanoparticles may be present in dried or in dispersion form. (par. [0108]).
Regarding claim 24, the particle dispersion is referred to as essentially unaggregated (par. [0054]), thereby meeting the limitation of “non-flocculating”.
Regarding claim 25, the size of the metallic nanoparticles would inherently be a result of the number of atoms comprising the metallic nanoparticles in Adams et al. and the hydrophobic passivating layer on the surface of the core metallic nanoparticles. (par. [0019]).
Regarding claim 26, the nanoparticles may be quantum dots. (par. [0033]).
Regarding claims 27-29, Johnson et al. teaches that the targeting agent included within the nanoparticles may include pharmaceutical materials such as drugs including vitamins, anti-
Regarding claim 30-32 and 34, the Examiner is interpreting the limitation “embodied” as referring to the fact that the claimed component of the nanoparticle may act as a claimed therapeutic agent or that the therapeutic agent is contained within the claimed component. Since the particles of Adams et al. comprise metallic materials which may be used in imaging (par. [0066]), the metallic particles of Adams et al. would be described as therapeutic agents. Likewise for the organic targeting compounds disclosed in Johnson et al.
Regarding claim 33, the amphiphilic compound applied to the surface of the particles which forms the “shell” as presently claimed, comprises an amphiphilic copolymer. (par. [0069]-[0070]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 12/23/2020 regarding the 35 U.S.C. § 103 rejections made of record in the office action mailed on 09/23/2020 have been carefully considered but are deemed unpersuasive.
Applicant argues that the coating of the metallic aggregates by an amphiphilic dispersant would necessarily deaggregate the nanoparticles such that they would no longer be present in the core in the form of aggregates. The Examiner disagrees. An aggregate of two or three nanoparticles would not deaggregate by virtue of coating with the amphiphilic dispersant. The dispersant would prevent aggregation of the clusters that are coated with the dispersant material such that they would be dispersed in solution but would not reduce the clusters to individual, non-clustered particles. The definition of par. [0054] in Adams et al. makes it clear that the 
With respect to the newly amended limitation, Applicant argues that the coating method of Adams et al. in par. [0022] cannot yield the claimed structure of a hydrophobic core surrounding by an hydrophilic shell. However, the teachings in par. [0019] teach the very claimed structure wherein the hydrophobic nanoparticles become coated with the amphiphilic dispersant such that the hydrophobic regions of the dispersant are in contact with the hydrophobic core region and the hydrophilic regions assemble facing outwards, thereby forming a surrounding structure which is hydrophilic in nature (i.e a shell).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        02/26/2021